Name: 92/189/EEC: Commission Decision of 13 March 1992 amending Directive 80/879/EEC on health marking of large packagings of fresh poultrymeat
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  marketing
 Date Published: 1992-04-02

 Avis juridique important|31992D018992/189/EEC: Commission Decision of 13 March 1992 amending Directive 80/879/EEC on health marking of large packagings of fresh poultrymeat Official Journal L 087 , 02/04/1992 P. 0025 - 0025COMMISSION DECISION of 13 March 1992 amending Directive 80/879/EEC on health marking of large packagings of fresh poultrymeat (92/189/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (1), as last amended by Directive 90/654/EEC (2), and in particular Article 3 (1) A (e) thereof, Whereas provision should be made for a uniform solution applicable throughout the Community as regards health marking of large packagings of fresh poultrymeat dispatched from an approved slaughterhouse or cutting premises to restaurants, canteens and institutions; whereas Directive 80/879/EEC (3) should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 4 of Directive 80/879/EEC, the introductory sentence is hereby replaced by the following: 'Consignments of carcases, including those which have had parts removed within the meaning of Chapter VII, paragraph 32 (2) of Annex I to Directive 71/118/EEC, shall be dispatched from an approved slaughterhouse or cutting premises to restaurants, canteens and institutions for direct supply to the final user after heat treatment, subject to the following conditions:'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 55, 8. 3. 1971, p. 23. (2) OJ No L 353, 17. 12. 1990, p. 48. (3) OJ No L 251, 24. 9. 1980, p. 10.